DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,218,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claim 1 is broader in every aspect than the patent claim and is therefore an obvious variant thereof.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,547,899 in view of Claman et al (US PG Pub No. 2014/0136574). The instant application claims differs by limitations of the metadata includes information that allows the reception apparatus to identify a currently displayed channel, detect a channel change, identify currently displayed content, determine a location of additional information related to the currently displayed content, identify a temporal location in the currently displayed content, or receive a time-sensitive event trigger. In similar field of endeavor, Claman et al teaches the metadata includes information that allows the reception apparatus to identify a currently displayed channel, detect a channel change, identify currently displayed content, determine a location of additional information related to the currently displayed content, identify a temporal location in the currently displayed content, or receive a time-sensitive event trigger (Para. 0037). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effectively filing date for the common knowledge purpose of utilizing metadata to inform user of selecting/changing/viewing content program accurately. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 9,912,986, in view of in view of Claman et al (US PG Pub No. 2014/0136574). Although the claims at issue are not identical, they are not patentably distinct from each other because as self-admitted by Applicant, a full range of luma values on the Y-axis for 8-bit video encoding is the range from black (16) to white(235) of a video frame (see Spec page 26 §0092 – “Video standards specify that luminance values range from 16(black) to 235(white) when encoded as 8bits.”) and thereby one of ordinary skill in the art would understand that Patent claim “detecting, by the circuitry, symbol values of the watermark embedded in the video frame based on luminance values in pixels of the video frame of the content and based on predetermined luminance value thresholds, wherein at least one of the luminance values in the pixels of the video frame corresponding to symbol values of the watermark is less than 16,…” , reads on luminance values for all pixels of the video frame encoded as 8bits having luminance values range between from 16(black) to 235(white) including the luminance values in the pixels corresponding to symbol values of the watermark are all shifted down below the luminance values range 16 (black) and below the luminance values range 235 (white).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify claims of U.S. Patent No. 9912986 with those additional limitations by allowing the broadcaster to set the desired levels of luma for encoding, i.e., the black and white levels, within the bounded range [16, 235] decimal in which the luminance value 16 corresponds to black and the luminance value 235 corresponds to white, so to obtain a desired balance between visibility and robustness and thereby obtain application’s claim 1 as claimed.
Furthermore, the instant application claims differs by limitations of the metadata includes information that allows the reception apparatus to identify a currently displayed channel, detect a channel change, identify currently displayed content, determine a location of additional information related to the currently displayed content, identify a temporal location in the currently displayed content, or receive a time-sensitive event trigger. 
In similar field of endeavor, Claman et al teaches the metadata includes information that allows the reception apparatus to identify a currently displayed channel, detect a channel change, identify currently displayed content, determine a location of additional information related to the currently displayed content, identify a temporal location in the currently displayed content, or receive a time-sensitive event trigger (Para. 0037). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention before the effectively filing date of the claimed invention for the common knowledge purpose of utilizing metadata to inform user of selecting/changing/viewing content program accurately.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being obvious over Eyer et al (US PG Pub No. 2015/0358507).
Regarding claim 1, Eyer et al teaches a method of a reception apparatus for extracting metadata (Abstract), the method comprising: 
processing, by circuitry of the reception apparatus, content that includes the metadata embedded therein, the metadata being embedded as a watermark in a video frame of the content (Figures. 2, 9; Para. 0053-54); and 
detecting, by the circuitry, symbol values of the watermark embedded in the video frame based on luminance values in pixels of the video frame of the content and based on at least one predetermined luminance value threshold (Para. 0087, 0088), and 
the metadata includes information that allows the reception apparatus to identify a currently displayed channel. detect a channel change, identify currently displayed content, determine a location of additional information related to the currently displayed content, identify a temporal location in the currently displayed content, or receive a time-sensitive event trigger (Figure 1; Para. 0027-28, 0040-42). 
at least one of the luminance values in the pixels of the video frame corresponding to symbol values of the watermark is less than a value corresponding to black, a maximum luminance value in the pixels of the video frame corresponding to symbol values of the watermark is less than a value corresponding to white (As self-admitted by Applicant, a full range of luma values on the Y-axis for 8-bit video encoding is the range from black (16) to white(235) of a video frame (see Spec page 26 §0092 – “Video standards specify that luminance values range from 16(black) to 235(white) when encoded as 8bits.”). Therefore, it would have been obvious to one of ordinary skill in the art to modify the reference by allowing the broadcaster to set the desired levels of luma for encoding, i.e., the black and white levels, within the bounded range [16, 235] decimal in which the luminance value 16 corresponds to black and the luminance value 235 corresponds to white, so to obtain a desired balance between visibility and robustness.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUNAL N LANGHNOJA whose telephone number is (571)270-3583. The examiner can normally be reached M-F: 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUNAL LANGHNOJA/Primary Examiner, Art Unit 2423